DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14, 16-17 and 19-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Buelow (U.S. Patent Publication 2018/0014469, hereafter referred to as ‘Buelow’. Buelow discloses a color conversion unit for horticultural applications (100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 1100, 1200 and 1300, figures 1-17b), the color conversion unit comprising: at least one structural element (102, 302, 502, 602, 702, 806, and 904) configured to be positioned between at least one illumination source (308, 402, 802, figures 7, 9a, 10a, 11a and 12) having a specified spectrum (32, 804) and a horticultural crop (10, 12 and 14), and at least one fluorescent dye embedded in the at least one structural element (see paragraph numbers 53 and 55-59, phosphorous paint is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12) , the at least one fluorescent dye .
Regarding claim 2, the color conversion unit of claim 1, wherein the at least one structural element comprises at least one greenhouse structural element 902 (as broadly claimed, lamp panel 902 which includes a plurality of light emitters is a greenhouse structural element, see figure 12, para. number 59).
Regarding claim 3, the color conversion unit of claim 1, wherein the at least one structural element (904, 906) is attachable to at least one greenhouse structural element 902.
Regarding claim 4, a greenhouse, comprising the color conversion unit of claim 1 within and/or attached to structural elements thereof including roof and/or walls (as broadly claimed, lamp panel 902 which includes a plurality of light emitters is a roof or wall, see figure 12, para. number 59).
Regarding claim 5, the greenhouse of claim 4, further comprising shading means (410, 506, 904), wherein the color conversion unit is configured to maximize useful illumination when the shading means are applied (paragraph numbers 49, 50 and 59).
Regarding claim 6, the color conversion unit of claim 1, wherein the at least one illumination source comprises sunlight illumination (para. number 007, light can be artificial light or sunlight), and the at least one fluorescent dye is selected to convert the solar illumination spectrum into a spectrum that is more similar to an absorption spectrum of the crop (para. numbers 53-56).
Regarding claim 7, the color conversion unit of claim 1, wherein the at least one illumination source (308, 402) comprises artificial illumination (para. numbers 007, 48, 49 and 53), and the at least one fluorescent dye is selected to convert the artificial illumination spectrum into a spectrum that is more similar to an absorption spectrum of the crop (para. #’s 53-56).

Regarding claim 9, an illuminator comprising the color conversion unit of claim 7 within and/or attached to at least one structural element thereof (see paragraph numbers 53 and 55-59, color conversion phosphorous paint, ink, dye  is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12) ,
Regarding claim 10, the color conversion unit of claim 1, wherein the at least one fluorescent dye is selected to convert any of: blue and/or green light into red light (para. #’s 54-54, blue to red light), ultraviolet radiation into visible light, red light into infrared radiation and/or near infrared radiation into far infrared radiation.
Regarding claim 12, the color conversion unit of claim 1, wherein the at least one absorption range is selected as one or more spectral range in which radiation is stronger than a capability of the crop to absorb, during at least one period (para. #’s 54-55), and wherein the at least one emission range is selected as one or more spectral range in which radiation is weaker than a capability of the crop to absorb, during the same at least one period (para. #’s 54-55).
Regarding claim 13, the color conversion unit of claim 1, wherein the at least one absorption range and the at least one emission range are selected to modify an illumination-related growth signal for the crop (para. #’s 47, 49-52 and 54-60).
Regarding claim 14, a growing system comprising the color conversion unit of claim 1 associated with at least one artificial illumination source (308, 402, para. numbers 007, 48, 49 and 53).
Regarding claim 16, a crop growing system comprising the color conversion unit of claim 1 and at least one artificial illumination source (308, 402, para. numbers 007, 48, 49 and 53), that is used in addition to sunlight illumination (since the term ‘sunlight’ is merely an 
Regarding claim 17, the crop growing system of claim 16, wherein the color conversion unit (para. #’s 53-56) is associated with at least one of the artificial and sunlight illumination (the term ‘sunlight’ is merely an intended use recitation and the color conversion unit of Buelow is capable of being used with both sunlight along with artificial light emitted by light sources 308, 402).
Regarding claim 19, Buelow discloses a color conversion ink for horticultural applications  (100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 1100, 1200 and 1300, figures 1-17b), the color conversion ink comprising at least one fluorescent dye (see paragraph numbers 53 and 55-59, phosphorous paint, dye or ink  is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12) configured to convert radiation within at least one absorption range of a specified illumination spectrum (32, 804) into emitted radiation within at least one emission range that is at longer wavelengths than the at least one absorption range (red light has longer wavelength than blue, see paragraph numbers 54-55), wherein the color conversion ink is configured to be paintable on at least one structural element (see paragraph numbers 53 and 55-59, phosphorous paint, dye or ink  is embedded in the structural elements 602, 702 and 806, 904, 1102, see figures 9a-12 and 14-15), configured to be positioned between at least one illumination source (308, 402, 802, figures 7, 9a, 10a, 11a and 12) having the specified illumination spectrum and a horticultural crop (10, 12 and 14); and/or wherein the color conversion ink is configured to be paintable on the at least one illumination source 1102 illuminating the horticultural crop (see paragraph numbers 62-65 and figures 14-15).
Regarding claim 20, the color conversion ink of claim 19, wherein the at least one fluorescent dye is selected to convert any of: blue and/or green light into red light (see paragraph numbers 53-59, phosphorous paint, dye or ink is embedded in the structural elements 602, 702 and 806, 904, see figures 
Regarding claim 21, Buelow discloses a method of improving crop illumination in horticultural applications (100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 1100, 1200 and 1300, figures 1-17b) the method comprising: using at least one fluorescent dye to convert radiation within at least one absorption range of a specified illumination spectrum (see paragraph numbers 53-59, phosphorous paint, dye or ink is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12 and converts blue light into red light) into emitted radiation within at least one emission range that is at longer wavelengths than the at least one absorption range (para. #’s 54-55), and associating the at least one fluorescent dye with at least one structural element (see paragraph numbers 53 and 55-59, phosphorous paint, dye or ink  is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12) , configured to be positioned between at least one illumination source (308, 402, 802, figures 7, 9a, 10a, 11a and 12) having the specified illumination spectrum (32, 804) and a horticultural crop (figures 7, 9a, 10a, 11a and 12).
Regarding claim 22, the method of claim 21, wherein the associating is carried out by embedding the at least one fluorescent dye in the at least one structural element and/or painting the at least one fluorescent dye onto the at least one structural element (see paragraph numbers 53 and 55-59, phosphorous paint, dye or ink is embedded in the structural elements 602, 702 and 806, 904, see figures 9a-12).
Regarding claim 23, the method of claim 21, further comprising modifying the at least one fluorescent dye and/or parameters of the at least one structural element with respect to plant requirements and illumination source parameters (para. # 62).

Allowable Subject Matter
Claims 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875